      Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ANTAR BAILEY,                                  )
                                               )
      Plaintiff,                               )
                                               )
vs.                                            ) Civil Action No. 1:20-CV-_____
                                               )
HILL PHOENIX, INC., and                        )
(a/k/a DOVER CORPORATION),                     )
                                               )
      Defendants.                              )

                                   COMPLAINT

      COMES NOW Plaintiff, Antar Bailey, by his undersigned counsel, and

pleads as follows.

                        I. PRELIMINARY STATEMENT

      1.      This an action is by an employee against his employers under Title

           VII of the Civil Rights Act , 42 U.S.C. §§ 2000e et seq. (“Title VII”), and

           the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.

           (“ADEA”), alleging race and age discrimination in the terms and

           conditions of employment.

                                    II. THE PARTIES

      2.      Plaintiff is a current employee of Defendant who has been employed

           since January 7, 2019 in the title of Director of Financial Planning and
Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 2 of 8




     Analysis.

3.      Defendant Hill Phoenix, Inc., is a Foreign Profit Corporation business

     in Georgia, and is engaged in the business of retail refrigeration,

     manufacturing products and providing services for retail and industrial

     refrigeration customers across the world, as well as commercial

     refrigeration systems, display cases, lighting, and other equipment and

     components, including consumable supplies, aftermarket parts, software

     and digital solutions.

                       III. JURISDICTION AND VENUE

4.      The federal question jurisdiction of this Court is invoked pursuant to

     28 U.S.C. § 1331.

5.      All administrative pre-requisites have been met, a Notice of Right to

     Sue having been issues by the Equal Employment Opportunity

     Commission and this suit being timely filed.

6.      Plaintiff is a resident of the State of Georgia, and domiciled within the

     Northern District of Georgia, and submits to the jurisdiction of this Court

     by filing suit.

7.      Defendant are present and doing business in the State of Georgia

     sufficient to create both general and specific in personam jurisdiction.
                                   Page 2
Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 3 of 8




8.       The Summons and Complaint in this matter may be served upon

      Defendant LBW by serving their registered agent, CT Corporation 289 S

      Culver St, Lawrenceville, GA, 30046-4805.

9.       The Summons and Complaint in this matter may be served upon

      Defendant by way of its registered agent, namely Corporaiton [sic]

      Service Company ,40 Technology Pkwy South, #300, Norcross, Ga,

      30092.

10.      All of the acts and omissions complained of herein occurred within

      the Northern District of Georgia.

11.      Venue is proper in the United States District Court for the Northern

      District of Georgia.

                       IV. FACTUAL ALLEGATIONS

12.      Plaintiff, who is over 40 years of age and is African-American, works

      under a supervisor, Mr. Andrew Hudgens.

13.      Mr. Hudgens, who is younger than Plaintiff and White/Caucasian is

      Defendant’s Chief Financial Officer and Vice President.

14.      Since on or about July 2019 and after, Mr. Hudgens made disparaging

      comments about Plaintiff’s age.

15.      Mr. Hudgens stated to Plaintiff that he wanted to hire younger people


                                     3
Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 4 of 8




      because they were faster and smarter.

16.      At staff meetings held by Mr. Hudgens, he demanded of the various

      directors that they hire younger people in their respective departments.

17.      The express ageism became so severe that Ms. Jolene O’Brien-Paver,

      Defendant’s Vice President for Human Resources, actually warned Mr.

      Hudgens to be careful about hiring only younger employees.

18.      Conversely, Mr. Hudgens actively seeks to eliminate employees who

      are older.

19.      The openly stated preference for younger employees creates a hostile

      work environment which adversely affects the terms and conditions of

      employment inasmuch as an older employee, like Plaintiff, is constantly

      reminded by his boss that he is too old and is unwanted.

20.      Mr. Hudgens has persistently indicated his desire that Plaintiff leave

      and has recently placed Plaintiff on a Performance Improvement Plan

      (“PIP”). There were no factual bases, or reasons given for the PIP.

21.      Both the prior and most recent Human Resource Directors confided in

      Plaintiff that there was no justification for the PIP.

22.      Plaintiff has also been discriminated against on the basis of race.

23.      Plaintiff has been paid less than comparable White employee, who are
                                     Page 4
Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 5 of 8




      performing the same duties as Plaintiff.

24.      Mr. Hudgens is surrounded by coterie of young white directors who

      regularly engaged in social activities (pre-COVID) and to which Plaintiff

      and other African-American employees were excluded.

25.      This exclusion and reduced pay constitutes both disparate treatment

      and a hostile work environment.

26.      After Plaintiff filed a charge with the Equal Employment Opportunity

      Commission (“EEOC”) on or about January 15, 2020, outlining the

      above-stated grievances, he was subjected to retaliation.

27.      Almost immediately thereafter, Plaintiff received a rating for an

      annual review that was objectively inaccurate.

28.      Defendant presented Plaintiff with an overall rating of "1" (the lowest)

      which is a precursor to termination.

29.      Defendant’s then Human Resources Director confirmed to Plaintiff

      that this rating was made arbitrarily and improperly despite no prior

      advisory, caution, write-up or adverse critique of any kind to base it on.

30.      The factually unsubstantiated allegations of deficiency as well as

      Defendant’s recent decision to place Plaintiff on permanent PIP have

      been motivated by Plaintiff’s protected activity in filing an EEOC


                                      5
Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 6 of 8




      Charge.

                                          COUNT I

         DISPARATE TREATMENT IN VIOLATION OF THE ADEA

31.      Plaintiff restates paragraphs 1 through 21 as if fully set forth here.

32.      Defendant engaged in invidious intentional discrimination on the basis

      of age in violation of the ADEA.

                                          COUNT II

         DISPARATE TREATMENT IN VIOLATION OF TITLE VII

33.      Plaintiff restates paragraphs 1 through 30 as if fully set forth here.

34.      Defendant engaged in invidious intentional discrimination on the basis

      of age in violation of Title VII.


                                      COUNT III

       HOSTILE WORK ENVIRONMENT ON ACCOUNT OF AGE IN
                   VIOLATION OF THE ADEA

35.      Plaintiff restates paragraphs 1 through 21 as if fully set forth here.

36.      Defendant, by its conduct, created a hostile work environment on the

      basis of age in violation of the ADEA.




                                     Page 6
     Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 7 of 8




                                           COUNT IV

           HOSTILE WORK ENVIRONMENT ON ACCOUNT OF RACE IN
                        VIOLATION OF TITLE VII

     37.      Plaintiff restates paragraphs 1 through 30 as if fully set forth here.

     38.      Defendant created a hostile work environment on the basis of race in

           violation of Title VII

                                           COUNT V

           RETALIATION IN VIOLATION OF TITLE VII AND THE ADEA



     39.      Plaintiff restates paragraphs 1 through 30 as if fully set forth here.

     40.      Defendant has retaliated against Plaintiff through objectively

           unsupported attacks on his performance in violation of the anti-retaliation

           provisions of both Title VII and the ADEA.

                                 PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays;

a)            That the Court enter judgment against Defendant and for Plaintiff.

b)            That the Court enter judgment against Defendant for Plaintiff’s

              expenses of litigation incurred in this matter, including reasonable

              attorneys’ fees;



                                            7
     Case 1:20-cv-04079-CAP-CMS Document 1 Filed 10/02/20 Page 8 of 8




c)         That the Court award compensatory and punitive damages;

d)         That the Court grant Plaintiff a trial by jury; and

e)         That the Court grant Plaintiff such other and further relief as it deems
           just and proper.


     This ___ day of October 2020.


                                                                            .
                                                   John D. Wales, Esq.
                                                   Georgia Bar No. 730785
                                                   Law Office of John D. Wales
                                                   600 Village Trace, Suite 175
                                                   Marietta, Georgia 30067
                                                   Tel. (770) 850-2545
                                                   Fax (770) 850-2548
                                                   johndwales@aol.com

                                                   Attorney for Plaintiff




                                      Page 8
